DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 1/4/2021.
Claims 1-20 are pending, Claims 16-20 are withdrawn, and Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/028049 A1) (cited by Applicant) in view of Eiermann (US 2004/0261824 A1).
Re claim 1, Lee discloses a pump (ref. 8) comprising: 
a housing (ref. 82); 
5a water inlet pipe (ref. 841) coupled to the housing and configured to receive washing water; 
a water outlet pipe (ref. 77) coupled to the housing and configured to discharge washing water; 
an impeller (ref. 85) located in the housing and configured to 10cause washing water to flow from the water inlet pipe to the water outlet pipe; 
a heater (ref. H) coupled to the housing and configured to heat washing water in the housing, the heater being configured to generate steam from washing water;  
15a steam discharge pipe (ref. 86) configured to discharge steam generated by the heater; and 

Lee does not disclose the selector valve comprises: a valve body that defines a flow path between an inlet and an outlet of the selector valve, the outlet being located vertically above the inlet, and a valve ball located inside of the valve body and configured to close the flow path of the valve body based on moving to the outlet of the selector valve.
However, Eiermann discloses it is known in the steam appliance art (abstract) to provide a selector valve that comprises: a valve body (see fig. 3 ref. 9’; see also fig. 5) that defines a flow path between an inlet (ref. 8) and an outlet (ref. 23) of the selector valve, the outlet being located vertically above the inlet (see fig. 3), and a valve ball (ref. 22) located inside of the valve body and configured to close the flow path of the valve body based on moving to the outlet of the selector valve (¶ [0030]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the discharge pipe/selector valve of Lee to further include a selector valve with a valve ball, as suggested by Eiermann, in order to close a steam outlet for separate liquid jet (Eiermann ¶ [0012]-[0013]) for targeted steam only treatment (¶ [0007-[0008]).
Re claim 2, Eiermann further discloses wherein the selector valve is further configured to: close the steam discharge pipe based on introduction of washing water to the selector valve (¶ [0030]); and open the steam discharge pipe based on introduction of steam to the selector valve (¶ [0030]; also consider ¶ [0031] for fig. 5).
Re claim 3, Lee further discloses wherein the inlet of the selector valve is connected to the steam discharge pipe (see fig. 1, ref. 75 to ref. 77), and the outlet of the selector valve is connected to a steam supply pipe (ref. 71, 73) of a dishwasher including the pump, the steam discharge pipe being 
Re claim 4¸ Eiermann further discloses wherein the selector valve further comprises a valve seat (see fig. 3 portion of ref. 9 at outlet 23 when blocked by ref. 22, as described in ¶ [0030]) located at an outlet side of the valve body facing the outlet of the selector valve; and wherein the valve ball is configured to close the flow path of the valve body based on moving to the outlet and contacting the valve seat (¶ [0030]).
Re claim 13, Regarding “the valve ball comprises alumina”, the selection of a known material based on its suitability for its intended use supports a prima facia obviousness determination.  Here, the use of alumina for cost, weight and resistance to corrosion is widely known in the art.  See MPEP 2144.07.
Re claim 14, Lee further disclose wherein the selector valve is located vertically above the steam discharge pipe (see fig. 1).
Re claim 15, Lee further discloses a motor (ref. 871) that is located vertically below the selector valve and that is configured to rotate the impeller (see fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Eiermann, as applied above, and further in view off Barrie (US 1,943,805).
Re claim 5, Lee/Eiermann discloses as shown above but does not explicitly disclose wherein the valve body has a 20tubular shape and extends in a direction that slopes upward with respect to a bottom of the housing.  However, Barrie discloses it is notoriously old and well-known to provide valves with balls with a body that has a 20tubular shape and extends in a direction that slopes upward with respect to .

Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Eiermann and Barrie, as applied above, and further in view off Voigt (US 9,255,644 B1).
Re claims 6-9 and 12, Lee/Eiermann/Barrie discloses as shown above but does not explicitly disclose a plurality of valve ribs that are located inside of an inlet side of the valve body, that protrude in a radial direction of the valve body, and that are configured to seat the valve ball.  However, Voigt discloses it is known in the flow control valve art (abstract) to provide a plurality of valve ribs (refs. 140, 141, 143) that are located inside of an inlet side of the valve body (see figs. 4 and 6), that protrude in a radial direction of the valve body, and the art configured to seat the valve ball (see figs. 4 and 6).  Re claims 7-9, Voigt further discloses generally the arrangement and dimensions of the valve ribs for a valve ball seat, as claimed in claims 7-9 (see figs. 4 and 6), any specific dimensions not explicitly disclose being an obvious change in size or shape to enhance seating and travel of the ball.  See MPEP 2144.04(IV)(A) and (B).   Re claim 12, Voigt further discloses wherein the valve seat extends in a longitudinal direction (see figs. 4 and 6), and defines a slit (ref. 146) at an inner circumferential surface of the valve seat, the slit extending from an inlet side of the valve seat in the longitudinal direction.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the valve body of Lee/Eiermann/Barrie to further include a plurality of valve ribs, as taught by Voigt, in order to low flow and prevent a pressure differential from locking the sphere.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, suggest or motivate wherein the valve body has a 31Attorney Docket No.: 20349-0320001 Client Ref.: LG17-380US(17DSW004US01) cuboid shape that includes a bottom surface, a first side surface, and a second side surface opposite to the first side surface, and wherein the selector valve further comprises:  5a tubular outflow unit that protrudes from an upper portion of the first side surface in a horizontal direction with respect to the bottom surface of the valve body, and a tubular inflow unit that protrudes from a lower 10portion of the second side surface in a direction opposite to the horizontal direction, in the context of claim 10.
Similarly, the prior art of record does not teach, suggest or motivate wherein the valve body has a triangular prism shape that includes a bottom surface, an 15inclined upper surface that slopes with respect to the bottom surface, and a side surface that extends upward from the bottom surface, and wherein the selector valve further comprises: a tubular outflow unit that protrudes from an 20upper portion of the side surface of the valve body in a horizontal direction with respect to the bottom surface of the valve body, and a tubular inflow unit that protrudes from a 32Attorney Docket No.: 20349-0320001 Client Ref.: LG17-380US(17DSW004US01) corner region between the bottom surface and the inclined upper surface in a direction opposite to the horizontal direction, in the context of claim 11.

Response to Arguments
Applicant’s arguments filed 1/4/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Eiermann (US 2004/0261824 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711